DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sturrock et al (US 20090089031) in view of Gu et al (US 2010/0174395).
	As per claim 1, Sturrock teaches an assembly (see Fig. 1 and Fig. 4 a system of components) comprising:
	a plurality of machinery (see [0025] “In one aspect, integrated simulation models 130 and device models 140 are provided between controllers and actual devices and modules that control such devices. Simulation models 130 and device models 140 can be developed for various devices such as communications modules, I/O modules, and devices that connect to such modules such as valves, relays, motors, conveyors and so forth”);
	a first programmable logic controller device commutatively coupled to the plurality of machinery (see [0025] “In one aspect, integrated simulation models 130 and device models 140 are provided between controllers and
actual devices and modules that control such devices. Simulation models 130 and device models 140 can be developed for various devices such as communications modules, l/0”, thus, model is provided by a first controller; also, see [0022] “model.. are intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution as applied to an automation system for industrial control”; also, see [0026] “a simulation tool for an industrial control system is provided. The tool includes means for emulating at least one device (device models 140));
	a second programmable logic controller device commutatively coupled to the first programmable logic controller device (see Fig. 1 simulation component is a programmable logic controller; also, see 0022 “component," "module," "model," and the like are intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution as applied to an automation system for industrial control… a component may be localized on one computer or distributed between two or more computers, industrial controllers, or modules communicating therewith”, thus, simulation component is a programmable logic controller), the second programmable logic controller device comprising:
	a human machine interface having a display configured for displaying a plurality of user inputs (see Fig. 6 user interface and inputs 610-660; also, see [0029] “For example, one or more industrial controllers can communicate and cooperate with various network devices across the network. This can include substantially any
type of control, communications module, computer, I/0 device, sensors, Human Machine Interface (HMI)…”; also, see [0016] FIG. 6 is a diagram illustrating a user interface for entering simulator parameters, fields, and other simulation specifications”; see [0042] “Referring now to FIG. 6, a user interface 600 is provided so the user can communicate data to a simulation component described above. In one aspect, the user can specify a multitude of parameters that correspond to user desires or design goals”);
	a processing device communicatively coupled to the display (see [0022] the simulating component is a computer or processor; also, see [0026] “In another aspect, the simulation component 110 constructs and executes the simulation models 130 in accordance with the specifications set forth by the input component (e.g., user interface) as well as a cross-section of real time variables (e.g., a range of operating temperatures, variations in materials such as thickness, properties, and so forth) that inherently occur in an industrial control setting”, thus, the simulation component/processor executes a simulation based  data from the user interface/display);
	a non-transitory, processor-readable storage medium in communication with the processing device, the non-transitory, processor-readable storage medium comprising one or more programming instructions that, when executed, cause the processing device to (see Fig 6 and see [0062] “Proceeding to 930 of the process 900, interface points are established for controllers and devices within a simulation platform. As noted previously, such interfaces can include memory locations (or other publicly accessible data) that control/monitor discrete controls, analog controls, parametric controls, device or controller feedback, and configuration interface locations. At 940 virtual points are connected between controllers and devices. Thus, after controllers have set parameters and other settings for a device in the interface points, device models and controller models can then exchange simulated operating data such as via feedback locations, profile locations, data table locations, numeric table locations, and so forth” ):
	prompt, by the human machine interface, a user to select a desired build style (see Fig. 6 the user interface is used to prompt or allows a user to select parameters; also, see [0042]; 0035] “Parameters can be selected based of the components that are chosen for a given simulation or selected based on desired operating goals. For instance, it may be desirable to have a range of parameters that illustrate the trade-offs between higher performance and cost in one example. Parameters can be provided and selected for a particular industry, performance, manufacturing type, or other desired outcome”; also, see [0037] “type”; also, see [0039] “Manufacturing type relates to the type of manufacturing where a discrete type model is selected for assembly operations such as automotive…”),  	
	prompt, by the human machine interface, the user to input a desired line speed time (see [0042] “Referring now to FIG. 6, a user interface 600 is provided so the user can communicate data to a simulation component described above. In one aspect, the user can specify a multitude of parameters that correspond to user desires or design goals. For example, the user could provide a plurality of goals or operating conditions in the specification that include… a desired quantity of product to be produced per time frame…A parameter box 610 is provided to permit the user to label individual parameters from different portions of a specification or other type input, for example. A field box 620 is provided in the user interface 600 to enable the user to input a particular goal that corresponds to the label in parameter box 610”; also, see [0044] “For instance, an industrial controller that controls a motor may be expected to have different operating speed settings or revolutions per minute (RPM) settings. The user interface 600 can communicate with a database component (not shown) and determine the variables that could be included as parameters such as… operating speed (RPMs), and torque”; also, see [0035] “conveyor”, the model could be a conveyor or motors of conveyor and thus the parameters selected are related to the conveyor/assembly line; also, see [0045] “the user may input parameters that do not directly correspond to a particular component. For instance, a user could provide a parameter that recites output of one hundred units per day. The user interface 600 may facilitate the implementation of such a parameter through the determination of suitable process control equipment or processes”; also, see [0045] “…a user could provide a parameter that recites output of one hundred units per day…”), 
 	prompt, by the human machine interface, the user to input a plurality of line control data (line control data has been interpreted broadly as any data that is related to the line/conveyor or any component of the line; see [0035] “For example, advanced drive profiles can include suggested drive parameters that are selected in view of a given industry or manufacturing type described below with respect to industry and manufacturing models. Parameters can be selected based of the components that are chosen for a given simulation or selected based on desired operating goals. For instance, it may be desirable to have a range of parameters that illustrate the trade-offs between higher performance and cost in one example. Parameters can be provided and selected for a particular industry, performance, manufacturing type, or other desired outcome…”; also, see  0042 “A parameter box 610 is provided to permit the user to label individual parameters from different portions of a specification or other type input, for example. A field box 620 is provided in the user interface 600 to enable the user to input a particular goal that corresponds to the label in parameter box 610….; also, see [0044] “For instance, an industrial controller that controls a motor may be expected to have different operating speed settings or revolutions per minute (RPM) settings. The user interface 600 can communicate with a database component (not shown) and determine the variables that could be included as parameters such as input voltage, operating speed (RPMs), and torque. User interface 600 may determine that the motor could accept three input voltage levels: low, nominal, and high, for example. The user interface 600 may further determine that the motor outputs run at either a low or high level of torque and that it can run between five hundred and one thousand RPMs. Upon determination of the parameter data, the user interface 600 automatically labels parameter box 610 with an "Input Voltage" label and creates a drop down box in field box 620 that lists the three possible settings for the user to choose. Similarly, user interface 600 can label parameter box 630 as "Torque" and create a drop down box with the two possible settings from which the user could choose. Again, the user interface 600 can automatically label parameter box 650 as "RPM setting". In this situation, however, field box 660 may be left blank and the user interface 600 could prompt the user to input an RPM number between five hundred and one thousand”; also, see [0045]; also, see [0051] “For instance, logic component can present information to the user including cycle time for the product, costs associated with the process, level of automation of the process (e.g. how much babysitting operators will have to do), or amount of waste produced, and so forth”, also, see [0040] the parameters could alarms. Cycle time and fault data/alarm, are example of line control data given in the instant invention disclosure),
	wherein when the user selected and input data is converted into a simulated data (see [0016] FIG. 6 is a diagram illustrating a user interface for entering simulator parameters, fields, and other simulation specifications”; see [0026] “In another aspect, the simulation component 110 constructs and executes the simulation models 130 in accordance with the specifications set forth by the input component (e.g., user interface) as well as a cross-section of real time variables (e.g., a range of operating temperatures, variations in materials such as thickness, properties, and so forth) that inherently occur in an industrial control setting”, see [0035] “Parameters can be selected based of the components that are chosen for a given simulation or selected based on desired operating goals. For instance, it may be desirable to have a range of parameters that illustrate the trade-offs between higher performance and cost in one example. Parameters can be provided and selected for a particular industry, performance, manufacturing type, or other desired outcome”; also, see [0037] “type”; also, see [0039] “Manufacturing type relates to the type of manufacturing where a discrete type model is selected for assembly operations such as automotive…”); also, see [0042] “Referring now to FIG. 6, a user interface 600 is provided so the user can communicate data to a simulation component described above. In one aspect, the user can specify a multitude of parameters that correspond to user desires or design goals”; also, see [0062] “…Thus, after controllers have set parameters and other settings for a device in the interface points, device models and controller models can then exchange simulated operating data such as via feedback locations, profile locations, data table locations, numeric table locations, and so forth. At 950, execution of an integrated simulation between controllers and devices is achieved…”; data inputted as text is converted it simulated data such as bits, or converted to computer language data), 
	While Sturrock suggest that the data is to monitored, exchanged, improved, updated (0032, 0033, 0034, 0037 and 0040), a simulated data is transferred to the first programmable logic controller device, wherein at least one machine of the plurality of machinery moves in a predetermined manner based on the simulated data.
	However, Gu teaches a system comprising machinery (see Fig. 1 and see [0012] “…The PMAS 12 includes manufacturing apparatuses such as a conveyor system 14 and one or more automated robots, such as weld robots 16A and material handling robots 16B, which may also be adaptable for welding,
as discussed below”), a second controller device/simulation component simulating (see Fig. 1 component 40 including display and computer 44; also, see [0015] “…computer-simulated, manufacturing automation system (SMAS) 40 is interconnected to the PLC 24…) and generating simulated data (see [0006] “…A computer-simulated manufacturing automation system is configured to simulate the physical manufacturing automation system and has simulated actuators and simulated sensors operable to simulate the action on of the physical actuators and sensing of the physical sensors with respect to simulated work pieces…”; also, see [0017] “The SMAS 40 includes a virtual assembly model that is a visually, physically, and kinematically accurate computer simulation of the fixture 23, conveyor system 14, robots 16A, 16B, WIPs 18, actuators 17, 20A, 20B and sensors 22, 25 of the PMAS 12, or the entire PMAS 12 excluding the PLC 24, bus input/output module 34 and I/O related connections…”; also, see [0018]), the simulated data is transferred to the first programmable logic controller device (see [0015] “…Because the sensors 22 will not be able to provide proper sensor signals to the PLC 24 if there are no physical WIPs 18 to be sensed during the validity testing, a virtual, i.e., computer simulated, manufacturing automation system (SMAS) 40 is interconnected to the PLC 24 to provide at least the WIPrelated sensor signals 60A on which automation of the PMAS…”, thus, during the simulation simulated data is transferred to the PLC controller 24. 12 via the source code 28 is partly dependent), wherein at least one machine of the plurality of machinery moves in a predetermined manner based on the simulated data (see [0012] “the robots 16A, 16B are controllable to act on manufactured work pieces, also referred to herein as works-in-progress (WIPs) 18, to manufacture the WIPs 18, by assembling, forming, packaging, or otherwise acting on the WIPs 18…The fixtures 23 are actuatable to move toward and clamp the WIP 18 in a desired position on the conveyor system 14 so that the robots 16A can weld the additional frame components to the WIP 18. The robots 16A include other actuators 20B that are actuatable to act on the WIPs 18. In the exemplary validity system 10, the actuators 20B actuate weld guns. The robots 16B may be capable of switching from grippers 37 to weld tips, similar to weld tips 25 (shown in FIG. 4) on robots 16A, to also perform welding”; also, see robots/machinery [0015] “Because the proper motion sequence of the robots 16A, 16B, the fixture 23, and the conveyor system 14 is integral to the processing of the WIPs 18, validation testing of the PMAS 12…”; also, see [0017] “The SMAS 40 includes a virtual assembly model that is a visually, physically, and kinematically accurate computer simulation of the fixture 23, conveyor system 14, robots 16A, 16B, WIPs 18, actuators 17, 20A, 20B and sensors 22, 25 of the PMAS 12, or the entire PMAS 12 excluding the PLC 24, bus input/output module 34 and I/O related connections. The virtual assembly model of the SMAS 40 includes a virtual replica of these components of the PMAS 12 built with commercially available specialty 3D emulation software”; also, see [0018] and [0019]; also, see page 4-5 claim 6 and claim 13 “…wherein the physical manufacturing automation system includes a robot configured to act on the work piece; and wherein the computer-simulated manufacturing automation system includes a computer-simulated robot configured to simulate equivalent action on the simulated work piece”, thus, robot are moved based on the simulated data).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Sturrock’s invention to include a second controller device/simulation component simulating a process and generating simulated data, the simulated data is transferred to the first programmable logic controller device, wherein at least one machine of the plurality of machinery moves in a predetermined manner based on the simulated data as taught by GU in order to test, validate and correct any error found during the simulation (see  [0020 “If at any time during the validation testing, running of the PMAS 12 or the SMAS 40 fails to proceed according to the predetermined automation of the systems, the PMAS 12 will be diagnosed for logic or other errors in block 112, and will be modified in block 114 to correct the errors”).
	As per claim 7, Sturrock-Gu teaches the assembly of claim 1, Sturrock further teaches wherein the desired build style is an assembly vehicle instruction (see Fig. 6 the user interface is used to prompt or allows a user to select parameters; also, see [0037] “automotive” and see [0042]; 0035] “Parameters can be selected based of the components that are chosen for a given simulation or selected based on desired operating goals. For instance, it may be desirable to have a range of parameters that illustrate the trade-offs between higher performance and cost in one example. Parameters can be provided and selected for a particular industry, performance, manufacturing type, or other desired outcome”; also, see [0037] “type”; also, see [0039] “Manufacturing type relates to the type of manufacturing where a discrete type model is selected for assembly operations such as automotive…”; 0061 “This can include considerations of an industry's type (e.g., beverage, automotive), industry parameters, industry profiles, equipment needs, or industry communication considerations”, thus, if the simulation is directed to an automotive facility, then, the build style selection is an assembly vehicle instruction). Also, Gu simulation system is directed to simulating an assembly vehicle line. 	
	As per claim 8, Sturrock-Gu teaches the assembly of claim 1,  wherein the second programmable logic controller device is commutatively coupled to the first programmable logic controller device via Ethernet (see [0029] “t is noted that components (simulated or real) associated with the system 100 can include various computer or network components such as servers, clients, industrial controllers (ICs), communications modules, mobile computers, wireless components, control components and so forth that are capable of interacting across a network”; also, see [0030] “networks include Ethernet”).

	As per claim 9, Sturrock-Gu teaches the assembly of claim 1, Sturrock further teaches wherein the desired line speed time is a line speed rate associated with a jobs-per-hour predetermined speed for the plurality of machinery (see [0042] “Referring now to FIG. 6, a user interface 600 is provided so the user can communicate data to a simulation component described above. In one aspect, the user can specify a multitude of parameters that correspond to user desires or design goals. For example, the user could provide a plurality of goals or operating conditions in the specification that include… a desired quantity of product to be produced per time frame…”; also, see [0044] “For instance, an industrial controller that controls a motor may be expected to have different operating speed settings or revolutions per minute (RPM) settings. The user interface 600 can communicate with a database component (not shown) and determine the variables that could be included as parameters such as… operating speed (RPMs), and torque”; also, see [0035] “conveyor”, the model could be a conveyor or motors of conveyor and thus the parameters selected are related to the conveyor/assembly line; also, see [0045] “the user may input parameters that do not directly correspond to a particular component. For instance, a user could provide a parameter that recites output of one hundred units per day. The user interface 600 may facilitate the implementation of such a parameter through the determination of suitable process control equipment or processes”; also, see [0045] “…a user could provide a parameter that recites output of one hundred units per day…”; also, see [0048]). 	
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sturrock et al (US 20090089031) in view of Gu et al (US 2010/0174395) as applied to claim 1 above and further in view of Bae et al (KR 100462057).
	As per claim 2, Sturrock-Gu teaches the assembly of claim 1, but it does not explicitly teach wherein the second programmable logic controller device is portable.
	However, Bae teaches system comprising a programmable logic controller device, for simulations, that is portable (see Fig. 1 and see page 4 par. 4 “As the accompanying drawings Figures 1 to 5 is shown a concrete realization example of the portable PLC instructional control simulator (1) according to the invention).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Sturrock-Gu’s invention to include a second programmable logic controller device that is portable as taught by Bae in order to allow a user to add portability to the device of simulation (see page 6 par. 3 “…when bonding to dropped by coupling the carrying handle (6) the easily portable and it is possible to grip the movement…”) and to make such device easier to transport and use in a wide variety of applications.	
	As per claim 3, Sturrock-Gu teaches the assembly of claim 1, Gu further teaches wherein: the second programmable logic controller device further comprises a housing (see Fig. 1 see controller 42 with a housing), wherein the housing defines an interior area and an exterior area (see Fig. 1 the housing has an interior and exterior areas as shown in the drawing).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Sturrock-Gu’s invention to include the second programmable logic controller device further comprises a housing, wherein the housing defines an interior area and an exterior area as taught by Gu in order to provide safety/security to the controller and to a user by avoid any damage or hazard for the controller and the user. 
	while Gu teaches an I/o interface in the interior housing, Sturrock-Gu does not explicitly teach a plurality of receptacle connections are positioned along a wall of the exterior area.
	However, Bae teaches system comprising a programmable logic controller device, for simulations, that is portable and (see Fig. 1 and see page 4 par. 4 “As the accompanying drawings Figures 1 to 5 is shown a concrete realization example of the portable PLC instructional control simulator (1) according to the invention), has a housing that defines an interior housing and an exterior housing (see page 1 the abstract “portable PLC housing(2) is formed with a controller housing(3)”; also, see page 4 par. 6 “The interior of the controller housing (3) was installed a conventional PLC (20)… the outer surface (surface) of the control panel (10 ) were mounted, the side was to be able to supply power to various experiments or the like device (device, including the PLC (20)) having a power connector (8)”, the exterior of the housing is the outer surface), plurality of receptacle connections are positioned along a wall of the exterior area (see Fig. 1 port section 16 and 15 are receptacles; also, see page 4 par. 8 “Control panel 10 includes…power supply port unit 14 and the input port section 16 and output port section 15…”). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Sturrock-Gu’s invention to include a portable second programmable logic that has a housing that defines an interior housing and an exterior housing, wherein a plurality of receptacle connections are positioned along a wall of the exterior area as taught by Bae in order to allow a user to add portability to the device of simulation (see page 6 par. 3 “…when bonding to dropped by coupling the carrying handle (6) the easily portable and it is possible to grip the movement…”) and to make such device easier to transport and use in a wide variety of applications, and to provide safety/security to the controller and to a user by avoid any damage or hazard for the controller and the user. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sturrock et al (US 20090089031) in view of Gu et al (US 2010/0174395) and Bae et al (KR 100462057) as applied to claim 1 above and further in view of Kim et al (US 20020124649).
	As per claim 4, Sturrock-Gu-Bae teaches the assembly of claim 3, While Gu teaches an I/O interface in  the interior of the housing that is configured to drive the plurality of machinery (see GU Fig. 1 I/O module and see [0014] ) and Bae teaches that the second programmable controller includes an I/O interface, in the interior area of the housing, configured to drive the plurality of machinery and Bae teaches a relay (see Bae page 4 par. 7 PLC (20) which is installed in the particular controller housing 3 may include a pilot-control relay), Sturrock-Gu-Bae still does not explicitly teach wherein the interior area of the housing further comprises: a plurality of relays, wherein the plurality of relays are configured to drive the plurality of machinery.
	However, Kim teaches a system comprising a PLC and a plurality of relays wherein the plurality of relays are configured to drive the plurality of machinery (see Fig. 1 and see [0053] “a relay microprocessor 255 for controlling the operating of a plurality of relays in order to perform the control algorithms as described below”).	
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Sturrock-Gu-Bae’s combination as taught above to include a PLC and a plurality of relays wherein the plurality of relays are configured to drive the plurality of machinery as taught by Kim in order to control relays that controls the operation of machinery (see [0047], [0049] and [0053]) and because it is known to one of ordinary skill in the art the a PLC output does not handle high current outputs to control a high current load such as a motor and relays are devices that are widely used with PLC because they handle high current loads control such as for motors. 
	As per claim 5, Sturrock-Gu-Bae-Kim teaches the assembly of claim 4, Bae teaches the receptacle which is connected to the interiors components such as the PLC and relay (see Fig. 1 port section 16 and 15 are receptacles; also, see page 4 par. 8 “Control panel 10 includes…power supply port unit 14 and the input port section 16 and output port section 15…”).
	Kim further teaches 	wherein the plurality of relays are communicatively coupled to the plurality of machinery via the plurality of receptacle connections such that the plurality of relays control a plurality of inputs and outputs of the plurality of machinery (see Fig. 1 the relays are included in the outputting portion, the relays are connected to the machinery 271 via the output portion connections).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Sturrock-Gu-Bae-Kim’s combination above to include wherein the plurality of relays are communicatively coupled to the plurality of machinery as taught by Kim via the plurality of receptacle connections as taught by Bae such that the plurality of relays control a plurality of inputs and outputs of the plurality of machinery as taught by Kim in order to in order to control relays that controls the operation of machinery (see [0047], [0049] and [0053]) and because it is known to one of ordinary skill in the art the a PLC output does not handle high current outputs to control a high current load such as a motor and relays are devices that are widely used with PLC because they handle high current loads control such as for motors. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sturrock et al (US 20090089031) in view of Gu et al (US 2010/0174395), Bae et al (KR 100462057) and further in view of Kim et al (US 20020124649) as applied to claim 1 above, and further in view of Lu et al (CN 203336211 as supported by the machine translation provided).
	As per claim 6, Sturrock-Gu-Bae-Kim teaches the assembly of claim 5, Kim teaches wherein the plurality of relays of the second programmable controller device (see Fig. 2 see Fig. 1 the relays are included in the outputting portion, the relays are connected to the machinery 271 via the output portion connections). However, Sturrock-Gu-Bae-Kim does not explicitly teach the plurality of relays of the second programmable controller device drives a plurality of protective stops for a plurality machine relays associated with the plurality of machinery.
	However, Lu teaches a line emergency stop method and system comprising  relays drives a plurality of protective stops for a plurality machine relays associated with the plurality of machinery (see Fig. 1 and see the Abstract “ “…comprising a plurality of normally closed relay, a normally-closed emergency stop switch and a PLC controller, control coil of the normally closed relay of each normally closed emergency stop switch and corresponding all normally closed relay in series, the normally open contact is respectively connected with the PCL controller is electrically, PLC controller for switching power supply control of the device of the production line, normally closed relay, a normally closed emergency stop switch and a PLC controller are connected to the power supply line. can be normally closed emergency stop switch is installed on the production line to different places, accident, workers of different working points can be through trigger emergency stop switch normally closed, so that all of the nearest to his operating device on the whole production line is cut off, so as to avoid the device stopping caused by larger safety”; also, see [0011]-[0014]; Fig. 1 Km1 are relays and Ja1 are emergency protective stops/device, and K1 are relays).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Sturrock-Gu-Bae-Kim’s to include the relays to drive a plurality of protective stops for a plurality machine relays associated with the plurality of machinery as taught by Lu in order to allow a user to kill a process when an emergency occurs (see The Abstract “workers of different working points can be through trigger emergency stop switch normally closed, so that all of the nearest to his operating device on the whole production line is cut off, so as to avoid the device stopping caused by larger safety accident. Thus, Adding protective devices (safeguard, emergency, kill, or protective stops/buttons/switches/relays in series with a PLC or relay are well known safety solutions in the art of PLC control).   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sturrock et al (US 20090089031) in view of Gu et al (US 2010/0174395) as applied to claim 1 above and further in view of Kimpe et al (EP 2098677 as supported by the machine translation provided)
	As per claim 10, Sturrock-Gu teaches the assembly of claim 1, While Sturrock and Gu teaches a conveyor and robot motors being simulated and controlled and which as it is known in the art should some sort of stopping and limit switch functions for safety purposes, Sturrock-Gu does not explicitly teach wherein the plurality of line control data includes at least one limit switch register (this has been interpreted as limit switch data).
	However, Kimpe teaches a programable switch limit comprising line control data is entered by a user, wherein the plurality of line control data includes at least one limit switch register (see page 5 par. 4 “In one example, when programming the limit
Switches, this register can be set to zero when programming the first limit switch…”; also, see page 6 par. 1 “…learning mode of the adjustable limit switches during which the ends are identified and entered by user control operations”; also, see page 6 par. 3). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Sturrock-Gu’s combination to include programmable switches as taught by Kimpe to control the motors of the conveyor or robots of Sturrock-Gu’s wherein the  programable switches limit comprising line control data entered by a user, wherein the plurality of line control data includes at least one limit switch register as taught by Kimpe to set the positions of the switch limits (see page 5 par. 4 “In one example, when programming the limit switches, this register can be set to zero when programming the first limit switch… the register being incremented with the displacement of the movable member to the position of the second end position”) and to control the positions and movements of conveyors/robots or motors to desired position by using switch limits. 
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	
 	Kapoor  et al (US 20120101613) teaches a simulation system for an assembly line including a PLC controller, machinery, etc0
	Russel (US 20130066456) teaches an emulator connected to a PLC and to machinery.
	Maturana et al (US 20150019191) teaches a simulation environment, performing a simulation for a PLC and after the simulation and programs are verified the programs and simulated data are written in the PLC.  
	Duemler (US 7272451)  teaches a simulator graphical user interface for input/select data for the PLC and for the simulation.
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117


	
	/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116